Title: To George Washington from Abraham Skinner, 10 March 1781
From: Skinner, Abraham
To: Washington, George


                  
                     sir
                     New Windsor March 10th 1781
                  
                  In Obedience to your Commands of the 17th Ulto I have Exchanged a number of the Convention Officers who were Ordered to Elizabeth Town for the purpose of going into New York, against and for Officers of similar Ranks in possession of the Enemy as ⅌ the inclosed return No. (1).
                  I have also Exchanged Lt Colonel Hamilton and others Claimed by the State of Virginia as their Prisoners for Colo. George Mathews now out on Parole and a number of our Lieutenants as ⅌ the inclosed List No. (2).  There still remains in possession of the Enemy One Brigadier, Seven Colonels Two Lieutenant Colonels, One Captain and thirteen Lieutenants, for whose Release I proposed the Exchange of General Burgoyne and a Ballance of Privates due to me amounting to 271 Men, as ⅌ the inclosed No. (3). The Enemy refuse to accede to this Proposition unless the Proposal Contained in No. 4 is carried into execution, and We Consent to the Exchange of the Prisoners taken at the Cedars.
                  I shall thank your Excellency for your further Commands on this Subject and to be informed whether I am Strenuously to insist on the Exchange of General Burgoyne previous to any other Negociation.  I am sir with great respect Your Excellency’s Mo. Obt Hume Servt
                  
                     Abm Skinnr Comr Genl Pris
                     
                     
                  
                Enclosure
                                    
                     
                        New York 1st March 1781
                     
                     Proposal of the Exchange of British Officers Claimed by the State of Virginia as Prisoners of War for a number of American Officers Prisoners of War to the British.
                     
                      Lieut. Govr Hamilton 72 For Colo. Geo. Mathews 100Major Hay28Lt Nathl Lawrance6Capt. L. Mott16Richard Andrews6Surgns Mate McBeath4William Andrews6Interpreter W. Bellefuil  4 James Keeler   6124124Settled & Agreed toJosa Loring     Abm. SkinnerCom. Gen. Prisrs  C.G. Prisrs(Copy)
                  
                Enclosure
                                    
                     
                        sir
                        New York March 2d 1781
                     
                     Having ratified with you the Exchange of the Convention Officers now on their way to Elizabeth Town, and having also adjusted our account of Privates-- I am now to propose to you, the Exchange of Lt General Burgoyne in conjunction with the Balance of 271 Privates acknowledged to be due to me; against and for the Officers now Prisoners with you, and unexchanged, and that if a balance should be due to me on this exchange, the same to be applied towards the relief of American Officers Prisoners to the southwards.  I shall thank you for your Answer to this proposal & am sir Your mo. Obed. & very hum. servt 
                     
                     (Copy)
                        Abm SkinnerCom. Gen. Prisrs
                     
                  
                  
               